Citation Nr: 0824781	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  05-37 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an effective date earlier than April 13, 2004 
for the grant of nonservice-connected pension benefits.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1962 
to December 1964.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, which granted the veteran's claim for nonservice-
connected pension benefits.  He wants an earlier effective 
date for the award.

As support for his claim, in June 2008 the veteran testified 
at a hearing at the Board's offices in Washington, DC 
(Central Office hearing) before the undersigned Veterans Law 
Judge (VLJ).  During the hearing the veteran submitted 
additional evidence and waived his right to have the RO 
initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2007).  


FINDINGS OF FACT

1.  Social Security Administration (SSA) disability 
determinations show the veteran was permanently and totally 
disabled for at least twelve months, initially as of October 
31, 1991, and continuing through May 22, 1994, and again on 
November 20, 1995.  Nevertheless, the evidence of record does 
not establish that he filed any claim with VA for nonservice-
connected pension benefits within one year of becoming 
permanently and totally disabled.

2.  The RO denied the veteran's March 1998 petition to reopen 
his claim for nonservice-connected pension benefits in an 
October 1998 rating decision, which he did not appeal.  There 
was no subsequent formal or informal claim received from him 
or his representative seeking nonservice-connected pension 
benefits until April 13, 2004, the currently assigned 
effective date.




CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
April 13, 2004, for the grant of nonservice-connected pension 
benefits.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.1, 3.155, 3.157, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claim file reveals compliance with the Veterans 
Claims Assistance Act (VCAA), with regards to the petition 
for reopening the claim for nonservice-connected pension 
benefits (since granted, and now on appeal for an earlier 
effective date).  38 U.S.C.A. § 5100 et seq (West 2002 and 
Supp. 2007).  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The duty to notify was accomplished by way 
of a VCAA letter from the RO to the veteran dated in 
June 2004.  That letter effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  
(1) informing him of the information and evidence not of 
record that was necessary to substantiate his claim; 
(2) informing him of the information and evidence VA would 
obtain and assist him in obtaining; and
(3) informing him of the information and evidence he was 
expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Consider, as well, that the RO correctly issued that June 
2004 VCAA notice letter prior to the September 2004 adverse 
determination on appeal, the preferred sequence.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV); Pelegrini II, 18 Vet. App. at 120.  Thus, 
there is no timing error insofar as the provision of that 
notice.  

The record does not include correspondence from VA notifying 
the veteran of the VCAA's notice-and-duty-to-assist 
provisions regarding his downstream earlier effective date 
claim, to include the duty imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requiring VA to explain what 
evidence will be obtained by whom - him or VA.  See also 
Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. App. 187.  
See, too, Huston v. Principi, 17 Vet. App. 195 (2003) 
(indicating proper VCAA notice requires apprising the veteran 
that evidence of an earlier-filed claim, which did not become 
final and binding on him based on the evidence then of 
record, is needed to substantiate a claim for an earlier 
effective date).  But in cases, as here, where the claim 
arose in another context, namely, the veteran trying to 
establish his underlying entitlement to nonservice-connected 
pension benefits, and this claim since has been granted and 
he has appealed a downstream issue, i.e., the effective date 
of the award, the initial underlying claim has been more than 
substantiated - it has been proven, thereby rendering 
§ 5103(a) notice no longer required because the intended 
purpose of the notice has been fulfilled.  Goodwin v. Peake, 
No. 05-876 (U.S. Vet. App. May 19, 2008).  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Thus, as the veteran's 
claim for an earlier effective date, a downstream issue, was 
appealed directly from the initial grant of nonservice-
connected pension benefits, no further notice under § 5103(a) 
is required.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial.  Further, VA, not the veteran, has the burden of 
rebutting this presumption by showing the error was not 
prejudicial to the veteran in that it does not affect the 
essential fairness of the adjudication.  To do this, VA must 
demonstrate:  (1) that any defect was cured by actual 
knowledge on the part of the claimant (see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim"); (2) 
that a reasonable person could be expected to understand from 
the notice what was needed; or (3) that a benefit could not 
have been awarded as a matter of law.  Additionally, 
consideration should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Id.

Here, although not, as mentioned, required to provide 
additional § 5103(a) notice concerning the downstream earlier 
effective date claim, the veteran nonetheless was provided 
information regarding what type of evidence was needed to 
support this downstream claim for an earlier effective date.  
Specifically, the October 2005 statement of the case (SOC) 
lists the requirements for obtaining an earlier effective 
date, obviating the need for another VCAA notice letter or 
supplemental SOC (SSOC) to address these same criteria.  It 
is reasonable to expect him to understand from the various 
letters from the RO what was needed to support his claim.  
And of equal or even greater significance, he demonstrated 
actual knowledge of what was needed to support his claim, as 
reflected in his statements, correspondence, and hearing 
testimony.  Indeed, in his October 2005 substantive appeal 
(on VA Form 9), he even cited VA regulations specifically 
relevant to his earlier effective date claim for nonservice-
connected pension benefits.  

So the veteran has been afforded a meaningful opportunity to 
participate effectively in the adjudication of his claim.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).  That is to say, even were the Board to 
assume, for the sake of argument, that there is a notice 
deficiency, it will not affect the essential fairness of the 
adjudication or frustrate the intended purpose of VCAA 
notice.  See 38 C.F.R. § 20.1102 (harmless error).  
Significantly, the veteran has not indicated that any 
additional relevant evidence remains outstanding, keeping in 
mind that he submitted additional evidence during his recent 
June 2008 hearing.

VA also has a duty to assist the veteran in developing his 
claim.  This duty includes assisting him in the procurement 
of records and providing an examination when necessary to 
decide the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudicing him.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO obtained the veteran's service medical 
records (SMRs), VA treatment records, and arranged for a VA 
compensation examination.  The veteran also submitted private 
medical records and copies of SSA disability benefit 
determinations for consideration.  Significantly, he has not 
identified, and the record does not otherwise suggest, any 
additional existing evidence that is necessary for a fair 
adjudication of his claim that has not been obtained.  Hence, 
no further notice or assistance to him is required to fulfill 
VA's duty to assist in developing his claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio, 16 Vet. App. 183.

Analysis-Earlier Effective Date for Nonservice-Connected 
Pension Benefits

Generally, and except as otherwise provided, the effective 
date of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).  

An award of disability pension may not be effective prior to 
the date entitlement arose.  38 C.F.R. § 3.400(b).  For 
claims received on or after October 1, 1984, the effective 
date of an award of disability pension is the date of receipt 
of claim.  However, if within one year from the date on which 
the veteran became permanently and totally disabled, he files 
a claim for a retroactive award and establishes that a 
physical or mental disability, which was not the result of 
his willful misconduct, was so incapacitating that it 
prevented him from filing a disability pension claim for at 
least the first 30 days immediately following the date on 
which he became permanently and totally disabled, the 
disability pension award may be effective from the date of 
receipt of claim or the date on which he became permanently 
and totally disabled, whichever is to his advantage.  
38 C.F.R. § 3.400(b)(ii).

38 U.S.C.A. § 1502 (West 2002) was amended, effective in 
September 2001, to provide that VA will consider a veteran to 
be permanently and totally disabled if he is a patient in a 
nursing home for long-term care due to disability or 
determined to be disabled for SSA purposes.  Pub. L. No. 107-
103 § 206(a), 115 Stat. 990 (Dec. 27, 2001); 38 C.F.R. § 
3.114 (2007).

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2007).  Any communication or 
action indicating an intent to apply for VA benefits from a 
claimant or representative may be considered an informal 
claim.  An informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a) (2007).  VA is not required to 
anticipate any potential claim for a particular benefit where 
no intention to raise it was expressed.  Brannon v. West, 
12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 
352, 356-57 (1995).  

In the September 2004 rating decision at issue, the RO 
granted the veteran's claim for nonservice-connected pension 
benefits and assigned an effective date of April 13, 2004, 
the date of receipt of his petition to reopen this claim.  
His first and primary contention for an earlier effective 
date is that he should be afforded retroactive benefits due 
to becoming permanently and totally disabled at a much 
earlier date than the currently assigned effective date.  
With respect to his recently submitted private medical 
records showing coronary bypass surgery in January 2008, this 
is unhelpful to his claim as it does not show that he became 
disabled prior to his currently assigned effective date of 
April 13, 2004.  Thus, retroactive benefits could not be 
afforded under 38 C.F.R. § 3.400(b)(ii) in light of this 
evidence.



There is, however, other evidence to also consider.  The 
veteran has submitted important documents that require 
consideration of an award for retroactive disability pension 
benefits under 38 C.F.R. § 3.400(b)(ii).  That is, he has 
provided copies of SSA disability determinations, relating to 
findings by that agency that he suffered from a "disability" 
as defined in the Social Security Act.  A May 1993 
SSA Administrative Law Judge decision determined the veteran 
was disabled as of October 31, 1991, and that his disability 
had lasted through the date of that decision in May 1993 and 
would continue for at least 12 months thereafter - that is, 
until May 22, 1994.  Subsequently, a January 2005 SSA Appeals 
Council decision determined the veteran again became disabled 
on November 20, 1995.

Assuming for the sake of argument that these disability 
determinations were not the result of the veteran's willful 
misconduct by engaging in primary drug and alcohol abuse (see 
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001)), VA would 
construe these SSA disability determinations as finding him 
permanently and totally disabled for purposes of VA 
regulations.  38 U.S.C.A. § 1502.  Nonetheless, despite the 
SSA's decisions that he was disabled, those findings alone do 
not entitle him to an earlier effective date for the grant of 
nonservice-connected pension benefits under applicable VA 
regulations.  See also Murincsak v. Derwinski, 2 Vet. App. 
363 (1992) (indicating SSA determinations - including 
concerning the level of disability, while certainly relevant, 
are not altogether dispositive of this determination by VA's 
standards).

Even if it was factually ascertainable the veteran was 
permanently and totally disabled as of October 31, 1991 
(keeping in mind that 38 U.S.C.A. § 1502 allows this 
presumption based entirely on his SSA award), he still by all 
accounts did not actually file a claim with VA for 
nonservice-connected pension benefits, and certainly not for 
retroactive benefits specifically, within one year of him 
becoming totally disabled (meaning between October 1991 and 
October 1992).  See, e.g., Meeks v. West, 216 F.3d 1363 (Fed. 
Cir. 2000) (The date of entitlement to an award of benefits 
does not necessarily equal the date entitled to a certain 
rating).  


Likewise, even if it was factually ascertainable that he was 
permanently and totally disabled as of November 20, 1995, he 
still did not file a claim with VA for nonservice-connected 
pension benefits within one year of that supplemental date 
(meaning between November 1995 and November 1996), let alone 
for retroactive benefits.  Id.  Therefore, the exception 
under 38 C.F.R. § 3.400(b)(ii) does not afford him an earlier 
effective date than that currently assigned.  

Moreover, although the veteran initially filed a claim for 
nonservice-connected pension benefits before his current 
April 13, 2004 effective date, he must keep in mind that a 
prior rating decision deciding his claim becomes final and 
binding on him based on the evidence then of record if he 
does not timely perfect an appeal of the decision.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302 
(2007).  Previous determinations that are final and binding, 
including concerning degree of disability, will be accepted 
as correct in the absence of clear and unmistakable error 
(CUE).  38 C.F.R. § 3.105(a) (2007).

The Court held in Sears v. Principi, 16 Vet. App. 244, 248 
(2002) that "[t]he statutory framework simply does not allow 
for the Board to reach back to the date of the original claim 
as a possible effective date for an award of ... benefits that 
is predicated upon a reopened claim."  In order for the 
veteran to be awarded an effective date based on an earlier 
claim, he or she has to collaterally attack and show CUE in 
the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 
332, 340 (1995).  The issue of CUE in a specific prior RO 
decision has not been raised by the veteran here and, 
therefore, is not an issue before the Board at this time.  

In September 2004, the RO reopened and then granted the 
veteran's claim for nonservice-connected pension benefits, 
assigning a retroactive effective date of April 13, 2004, the 
date of receipt of his petition to reopen this claim.  That 
was a correct application of the governing statute and 
regulation.  38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 
3.400(q)(1)(ii), (r) (2007).  



The RO initially had denied nonservice-connected pension 
benefits in March 1984.  That prior decision was not appealed 
and, thus, became final and binding on the veteran based on 
the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2007).  The 
RO also had denied his later attempt to reopen this claim in 
a rating decision in October 1998.  He again was given proper 
notice of that more recent denial at his address of record, 
but he again did not initiate an appeal of that decision 
either.  There is no indication the notification letter for 
the later denial was returned as undeliverable or not 
received by him.  Therefore, that more recent RO rating 
decision is also final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103. 

And, as mentioned, there has been no allegation or evidence 
of any CUE in either of those prior, final rating decisions.  
38 C.F.R. §3.105(a); Flash, 8 Vet. App. at 340.  
Consequently, an earlier effective date before the last final 
October 1998 rating decision, based upon the earlier March 
1998 petition to reopen, is expressly precluded.  A review of 
the record reveals no earlier claims that were received after 
that last final October 1998 rating decision, but before the 
April 13, 2004 petition to reopen.  So this marks the 
effective date, and as the preponderance of the evidence is 
against an earlier effective date, the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

The claim for an effective date earlier than April 13, 2004 
for the grant of nonservice-connected pension benefits is 
denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


